Case 4:18-cr-02571-JAS-DTF Document1 Filed 11/19/18 Page 1 of1 -

 

 

CRIMINAL COMPLAINT
United States District Court | DISTRICT of ARIZONA
United States of America DOCKET NO.

v.
Francisco Eleuterio-Modesto
YOB: 1976; Citizen of Mexico

 

MAGISTRATE'S CASE NO.

 

 

 

Complaint for violation of Title 8, United States Code Sections 1326() and (by(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about November 16, 2018, at or near Lukeville, in the District of Arizona, Francisco Eleuterio-Modesto, an| .
alien, entered, and was found in the United States of America after having been denied admission, excluded, deported,
and removed from the United States through Laredo, Texas on August 29, 2018 and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(1), a felony.

 

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Francisco Eleuterio-Modesto is a citizen of Mexico. On August 29, 2018, Francisco Eleuterio-Modesto was
lawfully denied admission, excluded, deported and removed from the United States through.Laredo, Texas. On
November 16, 2018, agents found Francisco Eleuterio-Modesto in the United States at or near Lukeville, Arizona,
without the proper immigration documents. Francisco Eleuterio-Modesto did not obtain the express consent of the
Attorney General ‘or the Secretary of the Department of Homeland Security to re-apply for admission to the United
States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

LZ

DETENTION REQUESTED SIGN OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

ICMN/JJO FFICIAL TITLE ;
AUTHORIZED AUSA /s/Carolyn M. Nedde
Border Patrol Agent
Tmeed

Sworn to before me and subscribed in my Dresende

 

 

 

 

SIGNATURE OF MAGISTRATE JUDGE” : DATE .

Sze Bee November 19, 2018

» See Federal rules of Criminal Procedure Rules 3 and 54

 

 

 
